Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species 3 in the reply filed on 28 February 2022 is acknowledged.  The traversal is on the ground(s) that the proposed inventions and species are inextricably intertwined, prosecution of the proposed groups of claims together would be most effective for the Office, it would be inherently necessary to review the same pertinent fields and classes of prior art relating to the other group in order to conduct a  comprehensive search regarding any one of the groups, claims that are Grouped into Group II are directed to a system for product delivery that includes a product delivery device and therefor container features of the Group I claims, Species 1 & 2 contain features of Species 3, and that important questions of patentability and claim interpretation are likely to be based on substantially similar issues and evaluations for each group of claims and would require consideration of the same prior art such that combined prosecution is therefore less likely to result in inconsistent or conflicting file histories.  This is not found persuasive because search burden is not pertinent to 371 cases.  Further, applicant has not provided any evidence that the different groups and species have unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable 28 February 2022.
Claims 17-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 February 2022.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because reference characters exist which are underlined while not indicating the surface or cross section on which they are placed.  MPEP 608.02 V. 

Specification
The disclosure is objected to because of the following informalities: reference characters 325 and 330 have been used for multiple embodiments, see at least P. 0059.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: securement feature configured to couple the wide end of the conical section to a container in claims 1, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 16 that “the inlet port and outlet port comprise an external barb” is led to be indefinite.  It is unclear if there is one external barb that exists on both the inlet port and outlet port or if each of the inlet port and outlet port comprise respective external barbs.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eidt (US 20210277346).
Claim 1:  Eidt discloses a product delivery device, comprising: a cap, the cap comprising: an inlet port; a conical section including a wide end and a narrow end; an outlet port disposed flush with the narrow end of the conical section extending away from the conical section; and an internal screw thread (securement feature) configured to couple the wide end of the conical section to a container (see annotated fig. 4 below and P. 0188).
The securement feature configured to couple the wide end of the conical section to a container is/are interpreted under 35 U.S.C. 112(f) as threads configured to engage an internal surface of the container, threads configured to engage an external surface of the container, a compression fit with a container, a wedge or interference fit with the inside or top of a container mouth, and equivalents thereof.

    PNG
    media_image1.png
    450
    552
    media_image1.png
    Greyscale

Claim 3:  Eidt discloses the walls of the conical section extending from the wide end to the narrow end and defining an angle of the conical section (see annotated partial fig. 4 above).
Claim 5:  Eidt discloses the angle of the conical section being uniform along a circumference of the narrow end and the wide end (see annotated partial fig. 4 above).
Claim 14:  Eidt discloses the internal screw thread (securement feature) comprising threads configured to engage an external surface of a container (see annotated partial fig. 4 above and P. 0188).
Claim 15:  Eidt discloses the product delivery device comprising silicone elastomers (silicone) (see P. 0036).
.

Claim(s) 1, 3, 5, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (CA 2833702).
Claim 1:  Ellis discloses a product delivery device comprising a cap 30, the cap 30 comprising a vent fitting 58a (inlet port); a conical surface 52 (conical section) including a wide end and a narrow end; an outlet fitting 54 (outlet port) disposed flush with the narrow end of the conical surface 52 (conical section) extending away from the conical surface 52 (conical section); and mating threads 42b (securement feature) configured to indirectly couple the wide end of the conical surface 52 (conical section) to a container (see fig. 2).
The securement feature configured to couple the wide end of the conical section to a container is/are interpreted under 35 U.S.C. 112(f) as threads configured to engage an internal surface of the container, threads configured to engage an external surface of the container, a compression fit with a container, a wedge or interference fit with the inside or top of a container mouth, and equivalents thereof.
Claim 3:  Ellis discloses walls of the conical surface 52 (conical section) extending from the wide end to the narrow end to define an angle of the conical surface 52 (conical section) (see fig. 2).
Claim 5:  Ellis discloses the angle of the conical surface 52 (conical section) being uniform along a circumference of the narrow end and the wide end (see fig. 2).

Claim 14:  Ellis discloses the mating threads 42b (securement feature) comprising threads configured to engage an external surface of a container (see fig. 2).

Claim(s) 1, 3, 4, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 7709251).
Claim 1:  Ellis discloses a product delivery device comprising a cap 30, the cap 30 comprising a vent hole 52 (inlet port); a spout 34 (conical section) including a wide end and a narrow end; an end 44 (outlet port) disposed flush with the narrow end of the spout 34 (conical section) extending away from the spout 34 (conical section); and threads 38 (securement feature) configured to indirectly couple the wide end of the spout 34 (conical section) to a container (see fig. 4 & 5).
Claim 3:  Ellis discloses walls of the spout 34 (conical section) extending from the wide end to the narrow end to define an angle of the spout 34 (conical section) (see fig. 5).
Claim 4:  Ellis discloses the angle of the spout 34 (conical section) varying along a circumference of the narrow end and the wide end (see fig. 5 and 7).
Claim 11:  Ellis discloses the cap 30 comprising a three-piece cap, as the cap 30 is disclosed as further including seal 46 and seal 40, including the vent hole 52 (inlet 
Claim 14:  Ellis discloses the threads 38 (securement feature) comprising threads configured to engage an external surface of a container (see fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 7709251) as applied to claim 1 above, and further in view of Chisholm (US 20140263321).

Ellis does not disclose a second piece comprising the securement feature, or the first piece engaging with the second piece to deform the gasket when connected to the container.
Chisholm teaches a closure 14 having a closure base 20, annular closure ring 18 (second piece) comprising container securement elements 46 in the form of threads, and a seal 16, wherein the closure base 20 is disposed between the annular closure ring 18 (second piece) and a container 12 and the closure base 20 engages with the annular closure ring 18 (second piece) to deform the seal 16 when connected to the container 12 (see P. 0026 and fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the product delivery device to formed the skirt 36 and threads 38 (securement feature) as an annular closure ring 18 (second piece), as taught by Chisholm, in order to permit replacement of one of the first piece or annular closure ring 18 (second piece) upon damage to one of their components instead of having to replace the entire product delivery device to reduce waste.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080089967, US 20120197087, US 20130030379 are considered pertinent to seals having an angle based off an adjacent structure and US 20090212061 & US 20130233898 are pertinent to multiple part caps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736